 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    JOSEPH PEREZ,                                   Case No. 2:18-cv-02077-KJD-VCF
12                      Petitioner,                   ORDER
13           v.
14    ATTORNEY GENERAL OF THE STATE
      OF NEVADA,
15
                        Respondent.
16

17

18          Respondents having filed an unopposed motion for enlargement of time (second request)

19   (ECF No. 37), and good cause appearing;

20          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

21   time (second request) (ECF No. 37) is GRANTED. Respondents will have up to and including

22   August 23, 2021, to file an answer to the first amended petition (ECF No. 14).

23          DATED:       July 14, 2021
24                                                              ______________________________
                                                                KENT J. DAWSON
25                                                              United States District Judge
26
27

28
                                                      1
